PER CURIAM
In SAIF v. Williams, 133 Or App 766, 893 P2d 577 (1995), on remand from the Supreme Court for reconsideration in the light of SAIF v. Allen, 320 Or 192, 881 P2d 773 (1994), we held that claimant was entitled to an attorney fee under ORS 656.386(1). SAIF sought review and the Supreme Court has again remanded, 321 Or 559, 901 P2d 246 (1995), this time for reconsideration in the light of ORS 656.368(1), as amended by Oregon Laws 1995, chapter 332, section 43.
Because the 1995 amendments may affect the outcome of this case, we remand to the Workers’ Compensation Board for reconsideration in the light of the new law. Santos v. Caryall Transport, 137 Or App 527, 905 P2d 865 (1995).
Remanded for reconsideration.